MEMORANDUM**
Derrick Flournoy, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 alleging violation of his Eighth Amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
Flourney alleged that Littlejohn and Da-cus placed him in serious risk of injury and failed to protect him from attack by a violent cell mate. The district court properly granted summary judgment for defendant Littlejohn because Flournoy put forth no evidence to show that Littlejohn was made aware of or disregarded threats to Flournoy’s safety prior to the attack. See Farmer v. Brennan, 511 U.S. 825, 837,114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (holding that prisoner must show that “the official [knew] of and disregarded] an excessive risk to inmate ... safety”). Moreover, summary judgment for defendant Dacus was proper because Flournoy did not put forth any evidence to dispute that Dacus responded reasonably to the alleged risk of harm subsequent to the attack. See id. at 844-45.
Flournoy was given fair notice of his obligations under the summary judgment rule. See Rand v. Rowland, 154 F.3d 952, 957-58 (9th Cir.1998).
The district court did not abuse its discretion by denying Flournoy’s motion for appointment of counsel because Flournoy did not show exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
Flournoy’s other contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.